           Case 1:19-cv-09516-KNF Document 44 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
CRAIG KEATHLEY, MOLLY KEATHLEY :
and MK, an infant by her mother and natural
Guardian, MOLLY KEATHLEY,                                 :

                                   Plaintiffs,           :          ORDER

                          v.                             :
                                                                 19-CV-9516 (KNF)
KENNEDY ANNOR, SURINDER K. GERA,                         :
SAMUEL H. KIM and MARK P. RINGO,
                                                         :
                                    Defendants.
----------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        An infant compromise hearing will be held remotely on January 27, 2021, at 10:00 a.m.

The hearing will be held as a video conference using the Skype for Business platform. The

information necessary to access the video conference will be provided to the parties via email.

         Due to the limited capacity of the Skype for Business system, only one counsel per party

may participate in the video conference. Co-counsel, members of the press, and the public may

access the audio feed of the conference by calling (888) 557-8511 and entering access code

4862532.

        To optimize use of the Court’s video conferencing technology, all participants must:

        1. Use a browser other than Microsoft Explorer to access Skype for Business.
        2. Position the participant’s device as close to the WiFi router as is feasible.
        3. Ensure any others in the participant’s household are not using WiFi during the call;

        If there is ambient noise, the participant must mute his or her device when not speaking.

Further, each participant must identify himself or herself whenever speaking, spell any proper

names for the court reporter, and take care not to interrupt or speak over each other. All those




                                                        1
         Case 1:19-cv-09516-KNF Document 44 Filed 12/23/20 Page 2 of 2




accessing the conference—whether in listen-only mode or otherwise—are reminded that

recording or rebroadcasting the proceeding is prohibited by law.

       A court reporter will participate in the video conference. To the extent that there are any

documents that are to be offered as exhibits at the hearing, they should be pre-marked and

submitted to the Court via the court’s CM/ECF system at least 24 hours prior to the hearing.



Dated: New York, New York                                   SO ORDERED:
       December 23, 2020




                                                2
